Citation Nr: 1126113	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-18 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for service-connected migraine headaches.

2.  Entitlement to an initial evaluation higher than 10 percent for service-connected lumbar spine stenosis.

3.  Entitlement to an initial evaluation higher than 10 percent for service-connected L5 radiculopathy of the right lower extremity.

4.  Entitlement to service connection for plantar fasciitis/heel spur syndrome of the left foot. 

5.  Entitlement to service connection for plantar fasciitis/heel spur syndrome of the right foot.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for a respiratory disorder, to include the residuals of pneumonia, shortness of breath, and colds/flu.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to May 1973 and from October 2003 to April 2005, some of which was performed under Title 10 orders.

This matter arises before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.  At the hearing, the Veteran submitted additional evidence to the Board.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The issue of entitlement to service connection for traumatic brain injury has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hearing loss, a respiratory disorder, and a bilateral foot disability, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the award of service connection, the competent evidence of record shows that the Veteran has experienced at least one to two migraine headaches a week that has required isolation and medication and has resulted in nausea, vomiting, loss of vision, and a speech impediment.

2.  Since the award of service connection, the competent evidence of record shows that the Veteran has demonstrated forward flexion of the thoracolumbar spine to at least 75 degrees during the appeal period and combined range of motion greater than 120 degrees.  

3.  Since the award of service connection, the competent evidence of record shows that the Veteran has reported pain in his right leg and spasms once a month and that he has been able to walk without assistive devices, has been able to walk "okay," has not been taking medications, and has not suffered any incapacitating episodes related to his radiculopathy of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for the Veteran's service-connected migraine headaches have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.120, 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for an initial rating higher than 10 percent have not been met or approximated for the Veteran's service-connected lumbar spine stenosis during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.50, 4.71a, Diagnostic Codes 5237-5243 (2010).  

3.  The criteria for an initial rating higher than 10 percent for the Veteran's service-connected radiculopathy of the right lower extremity have not been met or approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.120, 4.124a, Diagnostic Code 8620 (2010).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In February 2007 correspondence, the RO described the types of evidence that the Veteran should submit in support of his underlying service connection claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The VCAA notice letter further described the elements of degree of disability and effective date, as well as what the evidence must show for the Veteran to substantiate his claims.
  
Although the decision was subsequently modified, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Vazquez-Flores v. Peake that certain notice elements were required for an increased rating claim.  22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a distinction between the notice requirements for a claim involving an initial disability rating and a claim for additional (increased) compensation of an already-service connected disability and only indicated that the notice requirements were relevant to claims for increased compensation.  Id.  As all of the Veteran's claims of entitlement to higher evaluations for service-connected disabilities arise from initial disability ratings, the Board finds that no discussion of VA's compliance with the notice elements outlined in Vazquez is necessary for these issues.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with compensation and pension examinations in November 2007, April 2009, and December 2009; obtained the Veteran's available VA and private medical records; and associated the Veteran's available service treatment records, Social Security Administration (SSA) records, and hearing transcript with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate as the examinations were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about his disabilities and the objective findings needed to rate the disabilities in the context of the rating criteria.

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  (The issues for which further development is necessary are addressed in the remand section.)


II. Initial Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings  contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  All benefit of the doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2010).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A. Migraine Headaches

The Veteran filed a claim of service connection for migraine headaches in February 2007, which was granted by a June 2009 decision review officer decision.  The Veteran's migraine headaches have been rated as 10 percent disabling under Diagnostic Code 8100 for "migraine headaches."  Under that diagnostic code, a 10 percent disability rating is appropriate for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  Migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent disability rating.  Finally, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant the next higher 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The Veteran submitted a statement with his claim in which he asserted that his headaches usually started in the early morning hours and sometimes lasted until mid day.  In April 2007, the Veteran's wife wrote that the Veteran had migraines once or twice a week that sometimes lasted for two days.  The Veteran's coworker also submitted a statement in March 2007.  She testified that the Veteran started complaining about having a headache two to three times a week since he returned from Iraq.  

The Veteran first sought treatment at the VA Medical Center (VAMC) in North Little Rock for his migraine headaches during the appeal period in March 2009.  He described his migraine headaches as a throbbing pain that woke him up at night and lasted from three hours to two days.  They were accompanied by dizziness, nausea, and vomiting, as well as vision changes in the form of fluttering in his peripheral vision.  Sometimes, the Veteran experienced a blacking out of his eyes, which last occurred around September 2008.

Then, VA afforded the Veteran a compensation and pension examination in April 2009.  The Veteran told the examiner that he had one to two migraine headaches per week that lasted from four hours to one and one-half days.  They started in the back of his head and radiated around both sides to include the entire head.  These migraine headaches were associated with nausea, vomiting, photophobia, and phonophobia.  The Veteran also explained that his migraine headaches were associated with blurry vision and that he had lost vision completely in his right eye for about 30 minutes at times.  Periodically, he would also lose vision in his left eye.  

Next, the Veteran returned to the Little Rock VA Medical Center in May 2009.  He complained that his migraine headaches occurred two to three times a week and lasted from four hours to one and one-half days without medication.  The migraine headaches also caused occasional nausea and vomiting, and the Veteran also reported that he experienced blurred vision and teary eyes during attacks.  He elaborated that his vision would go gray.  Zomig and ibuprofen provided relief after two hours.  The Veteran denied aura or prodrome.  While medication and a dark and quiet room improved the migraine headaches, sound and light made them worse.  In July 2009, a physician filled out a migraine headache form as part of the Veteran's SSA application.  The examining physician stated that the Veteran had one to two headaches per week that were sometimes severe enough to require an emergency room visit.  The form further reveals that medication reduced the frequency of the migraine headaches from three to four times a week.  During migraine headache attacks, the Veteran was unable to concentrate or focus.

The Veteran next presented to the North Little Rock VAMC in November 2009.  He told his physician that his migraine headaches had not increased in intensity but that his occipital headaches had started to increase in frequency from two to three a week.  They still awoke him from sleep and generally lasted four hours at most with the exception of two that lasted 24 hours in the previous six months.  In January 2010, the Veteran stated that the frequency of his migraine headaches was initially decreased on medication but became worse over the previous two to three months to the point where he experienced a migraine headache every three to four days on average.  Three months later, the Veteran's doctor noted a diagnosis of recurrent migraines and opined that he was still totally disabled.  However, she did not indicate if the Veteran's migraines or any other service-connected disorders caused his "total disability."  

Finally, at his Travel Board hearing, the Veteran testified that if he did not take medication right when his headaches started, they would last longer than a day and would sometimes last for two days.  If they were bad enough, his right eye would go dark for up to 45 hours.  On days following a migraine headache, the Veteran would have a really bad stuttering problem for two days to a week.  He said that the frequency of his headaches increased from one to two a week up to two to four a week with increasing severity.  To relieve the headaches, the Veteran said he had to lie down in a dark room with plugs in his ears and a pillow over his head.

In light of the foregoing, the Board finds that the competent evidence of record shows that the Veteran has experienced very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  For example, the evidence of record indicates that the Veteran's migraines occurred, at a minimum, of one to two times a week.  Although he was able to control them with medication, the Veteran testified that they rendered him unable to concentrate and unable to fulfill the duties he was supposed to be doing.  Therefore, the Board finds that the Veteran's migraine headaches were very frequent and prolonged in that they lasted for hours or days.  During this time, the Veteran had to isolate himself, became nauseous with vomiting, and lost vision in his right eye.  The Board further finds that these conditions were productive of severe economic inadaptability during migraine headache episodes.  

Thus, the overall disability picture associated with the Veteran's migraine headaches as shown by the probative evidence of record most closely approximates very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability because the Veteran's migraine headaches did not required isolation and medication, while also resulting in nausea, vomiting, a speech impediment, and vision loss.  The Veteran also testified that he quit his job two years before he planned to retire partially because of his migraine headaches.  Therefore, the preponderance of the evidence does not weigh against the assignment of a 50 percent initial rating for the Veteran's migraine headaches on a schedular basis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This is the maximum schedular rating allowable for this disability.

While the Board has considered whether staged ratings are warranted in this case, the factual findings do not show distinct time periods where the Veteran's claimed disability exhibited symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 119.  Thus, the 50 percent rating is warranted since the award of service connection.

Lumbar Spine Stenosis and Radiculopathy of the Right Lower Extremity

The Veteran also filed a claim of service connection for a lumbar spine disability in February 2007.  This claim was granted by a November 2007 rating decision, which granted the Veteran a 10 percent disability rating for lumbar spinal stenosis.  Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  The General Formula provides the following ratings, in relevant part:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees but no more than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees.  Both 50 percent and 100 percent ratings require unfavorable ankylosis of the spine.  Id.  

"Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51455 (Supplementary Information).  There are higher ratings available under the General Formula; however, they require proof of ankylosis, which is not present in the instant case.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  Separate disability ratings are to be given for the thoracolumbar and cervical spine segments.  Id., Note (6).  

Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation higher than 10 percent for his service-connected lumbar spine disability during the entire appeal period.  In this regard, the Board notes that the Veteran's spine disorder was manifested during the appeal period by subjective complaints of pain, decreased range of motion, and radiating pain.  In addition, there is objective evidence of pain causing decreased range of motion of the thoracolumbar spine.  There is no objective evidence, however, of ankylosis of the thoracolumbar spine or the entire spine or of incapacitating episodes prescribed by a doctor.

The Veteran's relevant medical history regarding this claim includes VA treatment records, private treatment records, and compensation and pension examinations.  VA afforded the Veteran a compensation and pension examination in November 2007 for his back and peripheral nerves.  The Veteran developed pain down the lateral aspect of his right lower extremity in 2003 that was still present almost every day.  He felt leg spasms about once a month lasting one to five minutes but was able to walk "okay" and did not need an assistive device.  The Veteran did not have any incapacitating spells in the previous 12 months, was not taking medication, and experienced pain with activity.  On physical examination, the Veteran was able to flex his lumbosacral spine 75 degrees, extend it 20 degrees, and bend to the left and right 30 degrees.  Three repetitions did not affect the range of motion findings.  Additionally, the Veteran had a positive straight leg raising test at 30 degrees on the right leg, normal deep tendon reflexes at 2+, and good strength proximally and distally in the lower extremities.  Finally, the examiner described the Veteran's sensation to pinprick and proprioception as "okay" and his gait as antalgic.

In March 2009, the Veteran complained of chronic low back pain radiating to his left leg at the North Little Rock VAMC.  He had received injections for this radiation and reported that the pain was better than it had been.  Two months later, in May 2009, the Veteran returned to the VAMC with complaints of chronic low back pain.  He stated that he had a history of pain in both legs despite symptomatic relief in 2005.  The Veteran did not have any pain in his back on this particular day, and the rest of the examination focused on his left leg.  The Veteran reported increased low back pain for two days duration in August 2009.  In October 2009, the Veteran's physical therapist noted that his low back pain had mostly resolved, but the Veteran reported some tingling and numbness in the same month.  Physical therapy reports in November 2009 and December 2009 also reveal that the Veteran either had no pain or was able to manage his symptomatology with rest and controlled exercises.  The Veteran most recently presented to the VAMC in January and April 2010.  At that time, a physician indicated that the Veteran had a recent disc herniation and had long-standing low back pain.  

The Veteran also sought treatment from a private provider during the appeal period.  In January 2009, Dr. D.M.A. noted that the Veteran had constant low back pain for three days but no right lower extremity complaints relative to his spine.  After examination, Dr. D.M.A. found that the Veteran's lower extremities were unremarkable with no significant findings.  He provisionally diagnosed the Veteran with herniated nucleus pulposus.  In February 2009, the Veteran's previously documented symptoms were somewhat better, although he still had low back pain.  The Veteran then received steroidal injections in February 2009 and March 2009.  

The Veteran's SSA records also include range of motion findings.  In July 2009, the Veteran was able to flex his lumbar spine from zero to 90 degrees.  He also had a negative straight leg raisings test.

Finally, the Veteran underwent another compensation and pension examination in December 2009.  The Veteran's back did not show spasm or tenderness.  Straight leg raise was negative on the right at 80 degrees, and ankle and knee jerks were preserved.  The Veteran was not wearing a back brace and was limited to 75 degrees of flexion, 25 degrees of retroflexion, 25 degrees of left and right lateral flexion, and 35 degrees of left and right rotation on three repeats by pain but no weakness, fatigability, or loss of endurance.  

Thus, based on the range of motion findings contained in the claims file, the Board finds that the Veteran's back disability was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees and combined range of motion greater than 120 degrees but not greater than 235 degrees for the entire appeal period.  There was also no evidence that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Veteran's appeal is denied to the extent that he will not be assigned a disability rating higher than 10 percent during the entire appeal period.  In this regard, the Board has considered any additional functional limitation due to such factors as pain, weakness, fatigability and incoordination.  38 C.F.R. §§ 4.40, 4.45 (2010); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, the evidence does not show that a rating in excess of 10 percent is warranted under the General Formula even with consideration of painful motion and other factors.

With respect to intervertebral disc syndrome (IVDS), the Board notes that the Veteran is service-connected for a form of IVDS.  In order for the Veteran to receive an increased rating for IVDS, the record must indicate that he had incapacitating episodes that required bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Board observes that the record does not support an increased rating based on incapacitating episodes because there is no objective evidence of record demonstrating any doctor's orders to treat his IVDS with bed rest.  Therefore, the Board finds that the Veteran is not entitled to an increased rating based for IVDS. 

Additionally, Note (1) following the General Formula states that any objective neurologic abnormalities are to be evaluated separately.  Abnormalities such as bowel or bladder impairment have not been evident by the record.  However, the Veteran has been granted service connection for radiculopathy of the lower extremities.  The evaluation of the left lower extremity is not on appeal.

In regards to his claim for a higher initial rating for radiculopathy of the right lower extremity, the Board observes that the Veteran's disability has been rated as 10 percent disabling under Diagnostic Code 8620 for "neuritis," rated as paralysis of the sciatic nerve.  Under that diagnostic code, a 10 percent rating reflects evidence of a mild incomplete paralysis of the sciatic nerve.  In order for the Veteran to receive the next higher disability rating of 20 percent, the evidence of record must show a moderate incomplete paralysis of the sciatic nerve.  A moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  Finally, if the evidence shows a complete paralysis of the sciatic nerve as demonstrated by the foot dangling and dropping, no active movement possible of muscles below the knee, or weakened flexion of the knee, an 80 percent disability rating is warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.

Overall, the Veteran's symptomatology during the entire appeal period most closely approximated the criteria for a 10 percent disability rating.  As described above, the record contains normal right lower extremity examinations.  The Veteran only reported pain in his right leg and spasms once a month.  He was able to walk without assistive devices, was able to walk "okay," was not taking medications, and did not suffer any incapacitating episodes.    

The Board acknowledges that the words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  In light of the foregoing, the Board finds that the Veteran's symptoms were productive of only a mild incomplete paralysis for the entire appeal period.  The Veteran's symptoms mostly included some pain and some spasms.  For much of the appeal period, the Veteran's right lower extremity examinations were unremarkable.  Therefore, the Board finds that the Veteran's radiculopathy symptomatology has not approximated the criteria for the next higher 20 percent disability rating, and his claim is denied.

In reaching these conclusions concerning the lumbar spine disability and radiculopathy of the right lower extremity, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Extra-schedular Consideration

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's migraine headaches, lumbar spine stenosis or radiculopathy of the right lower extremity has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an initial evaluation of 50 percent for service-connected migraine headaches is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial evaluation higher than 10 percent for service-connected lumbar spine stenosis is denied.

Entitlement to an initial evaluation higher than 10 percent for service-connected L5 radiculopathy of the right lower extremity is denied.



REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims of entitlement to service connection for hearing loss, a respiratory disorder, and bilateral plantar fasciitis/heel spur syndrome.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that he was exposed to acoustic trauma in combat during his period of service with the Army National Guard from 2003 to 2005.  An April 2009 compensation and pension examiner was unable to link his hearing loss disability to service because these treatment records were unavailable.  Before the Veteran's claim can be adjudicated, the AOJ should make another attempt to obtain the Veteran's National Guard records.  The Veteran should then be afforded a new compensation and pension examination that considers the change in his audiometric testing during his first period of service in the Navy.  See Barr, 21 Vet. App. at 312 (VA has a duty to ensure that any examination or VA opinion it provides is adequate).

The Board notes that the Veteran's personnel records document that he was awarded the Combat Action Badge during his second period of active service.  It states that the Veteran was actively engaging or was actively engaged by the enemy.  Given this evidence indicative of participating in combat with the enemy, the provisions of section 1154(b) are applicable.

The Board also observes that the Veteran's compensation and pension examination for his claimed respiratory disorder also resulted in an inadequate opinion.  More specifically, the examiner diagnosed the Veteran with dyspnea due to chronic obstructive pulmonary disorder (COPD).  The examiner also stated that the Veteran was treated for bronchitis and pneumonia in the service and that his current symptoms are due to undiagnosed disease.  However, the examiner did not state whether it is at least as likely as not that the Veteran's current respiratory disorder, including COPD, was caused by any injury or disease in service.  Therefore, the Veteran should also be afforded a new compensation and pension examination for his respiratory disorder.  See Barr, 21 Vet. App. at 312.

Moreover, the Veteran claims he developed a foot disability during active service or active duty for training.  The Board observes that he went on a profile for heel spur syndrome in September 1994 and for plantar fasciitis in October 2003. Nevertheless, for this issue, he has not been afforded a compensation and pension examination to determine if he has a currently diagnosed disability that is related to his period of active military service.  The Board notes that VA must provide a compensation and pension examination to a Veteran when the information and evidence of record (1) contains competent lay or medical evidence of a current diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period if the Veteran has the required service to trigger the presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the Veteran should be afforded an examination for his claimed bilateral foot disorder. 

Finally, the Board observes that the SSA disability determination records in the claims file reveal that the Veteran was primarily disabled due to a diagnosis of degenerative disc disease.  The records associated with the SSA determination also reference headaches.  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  VA also has a duty to address all theories of entitlement that are raised by the appellant or the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  When entitlement to a total disability rating based on individual unemployability (TDIU) is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

As the issue of TDIU has not been addressed, the Veteran should be afforded a compensation and pension examination to determine whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Because the outcome of the TDIU issue may hinge on the outcome of the remanded service connection claims, it may be appropriate for the AOJ to complete the development for the TDIU issue after the remaining claims on appeal are re-adjudicated.

It appears that the Veteran continues to receive regular treatment at the North Little Rock and Little Rock VAMCs.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the appropriate service department and/or record storage facility in an attempt to verify any and all periods of the Veteran's service with the Army National Guard, including all periods of service (i.e. active duty for training and inactive duty for training).  Following receipt of such verification, attempt to obtain any and all additional records of treatment of the Veteran for the periods in question.  All such information, when obtained, should be made a part of the Veteran's claims file.  

2.  Obtain the Veteran's complete VA treatment records dated since April 2010.

3.  After attempts are made to obtain the above referenced records, schedule the Veteran for an appropriate examination to determine whether the Veteran has hearing loss that is related to a period of active military service.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.  The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

The examiner should specifically state whether the Veteran's hearing loss disability is at least as likely as not (i.e., probability of 50 percent) etiologically related to a period of active military service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.  Obtain a supplemental opinion with respect to the Veteran's claimed respiratory disability.  The examiner should provide an opinion regarding whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's respiratory disorder was incurred or aggravated as a result of a period of active military service.  A discussion of the Veteran's post-service treatment records and evidence of pneumonia, bronchitis, and a chronic cough in service must be included in the examination report.

Send the claims folder to the compensation and pension examiner who conducted the April 2009 VA examination for a supplemental opinion. 

A new compensation and pension examination should only be conducted if the clinician preparing the new opinion deems one necessary or the April 2009 VA examiner is unavailable.

5.  Schedule the Veteran for an appropriate examination to determine whether the Veteran's claimed bilateral foot disability is related to a period of active military service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran's claimed bilateral foot disability is at least as likely as not (i.e., probability of 50 percent) etiologically related to a period of active military service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Schedule the Veteran for an appropriate medical examination in order to determine whether he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  (The Veteran is currently service connected for:  PTSD, migraine headaches, L5 radiculopathy of the left and right lower extremities, lumbar spinal stenosis, and tinnitus.)  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.

If the examiner determines that the Veteran is unable to secure and follow a substantially gainful occupation but cannot determine whether that is due to the Veteran's service-connected disabilities or nonservice-connected disabilities, he or she should state so and give a complete explanation as to why he or she cannot make such a determination.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

7.  After the requested examinations/reports have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.

8.  After any additional development deemed necessary is accomplished, readjudicate the Veteran's claims remaining on appeal, including the issue of entitlement to TDIU.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


